department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date uil dear this is in response to your letter dated date in which you requested certain rulings with respect to sec_514 background you represent that you are a qualifying charitable_remainder_unitrust under sec_664 and sec_664 you propose to invest in a number of funds that will be treated as partnerships for tax purposes you have represented that none of the partners or brokers will be disqualified persons as to you the main activity of these funds will consist of investing in stocks these funds seek to maintain a neutral trading position as between short and long positions at all times in order to minimize risks to facilitate your short positions the funds will direct a broker to sell stock that the funds do not own at the current price to a buyer in the future at the time that the short_sale is settled the funds must borrow stocks from the broker the broker then provides those stocks to the buyer at the agreed price creating an obligation by the funds toward the broker for the amount of securities loaned by the broker the funds' creating income or loss is based on the difference between the price at the time of the short_sale and the price at the time the sale is settled the broker often also charges a lending fee for this transaction as well in addition to the short position of the funds the funds will also use the cash proceeds from the short_sales to purchase long positions in other stocks furthermore the funds are required to hold cash in reserve to leverage other positions these cash reserves may be required_by_law or by the broker depending on the positions taken by the funds when a fund takes a long position in a security it will acquire actual ownership of the security and it will not borrow money from any other party to purchase long positions in securities when a fund takes a short position in a security it will do so by entering into a short_sale with respect to the security such short_sales will be effected by borrowing the securities from a broker or other third party and collateralizing a fund's obligation to return such securities by depositing cash and securities of equal value of the securities borrowed funds securities trades will be executed through an unrelated third party which will act as custodian of the securities the cash and securities used as collateral for such obligations will be assets owned by the fund and in no case will such cash or securities be borrowed from outside sources thus in no case in which a fund takes a short position will there be any net borrowing by the fund on its own behalf or on behalf of you the amount of the collateral deposited by a fund will equal at least percent of the amount of its obligations under existing short_sale contracts the value of any securities placed on deposit as well as the amount of the fund's obligations under its short_sale contracts will be redetermined on a daily basis and the fund will maintain sufficient reserves of cash or cash equivalents to meet requirements for any additional deposits which may be required under applicable margin regulations a fund's deposit of cash or securities will ensure the broker and the parties with whom the broker deals in connection with the short_sale transaction that the fund will be capable of performing its obligations under its short_sale contracts while cash or securities are on deposit with the broker the fund will be entitled to receive any earnings which accrue thereon similarly the fund will be required to deliver upon completion of a short_sale any earnings which accrue during the term of the contract rulings requested the borrowing of stocks by a fund in entering into short positions will not result in acq jisition indebtedness as defined in sec_514 so that none of the distributive_share of a fund's income or gain which is derived from the fund's trading activities to the extent attributable to the foregoing transactions will be treated as debt-financed_property as defined in sec_514 the purchase of long positions in stocks in accounts at one or more affiliates of a broker using in whole or in part cash proceeds from short_sales made through a fund's accounts at one or more affiliates of that same broker will not result in acquisition_indebtedness as defined in sec_514 so that none of the distributive_share of a fund's income or gain which is derived from the fund's trading activities to the extent attributable to the foregoing transactions will be treated as debt-financed_property as defined in sec_514 the use of long positions in stocks including some or all of those purchased with short_sale proceeds as collateral to secure the performance by a fund of its obligations to deliver stock to the broker to cover its open short positions will not result in acquisition_indebtedness as defined in sec_514 so that none of the distributive_share of a fund's income or gain which is derived from the fund's trading activities to the extent attributable to the foregoing transactions will be treated as debt-financed_property as defined in sec_514 law sec_512 provides that the term unrelated_business_taxable_income means the gross_income derived by an organization from an unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed for expenses directly connected with the carrying on of such trade_or_business sec_512 excludes all dividends interest payments_with_respect_to_securities_loans as defined in subsection a amounts received or accrued as consideration for entering into agreements to make loans and annuities and all deductions directly connected with such income from the computation of unrelated_business_income sec_512 provides that notwithstanding paragraph or in the case of debt-financed_property as defined in sec_514 there shall be included as an item_of_gross_income derived from an unrelated_trade_or_business the amount ascertained under sec_514 and there shall be allowed as a deduction the amount ascertained under sec_514 sec_512 excludes the gains or losses from the sale of property not held as inventory sec_512 provides that if a trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall subject_to the exceptions additions and limitations contained in subsection b include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income sec_514 provides that a portion of the income produced from debt-financed_property shall be included in unrelated_business_income in relation to the proportion of the overall value of the property constituting acquisition_indebtedness sec_514 defines debt-financed_property as any property which is held to produce income and with respect to which there is an acquisition_indebtedness as defined in subsection c at any time during the taxable_year sec_514 defines acquisition_indebtedness as the unpaid amount of-- a the indebtedness incurred by the organization in acquiring or improving such property b the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and c the indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement sec_664 provides that a charitable_remainder_unitrust for any taxable_year is not subject_to any_tax imposed by this subtitle unless the trust for the year has ubti within the meaning of sec_512 sec_664 defines the term charitable_remainder_unitrust to include a trust-- a from which a fixed percentage which is not less than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in subparagraph a may be paid to or for_the_use_of any person other than an organization described in sec_170 c and c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use revrul_95_8 i r s provides that income attributable to a short_sale can be income derived from debt-financed_property only if the short seller incurs acquisition_indebtedness within the meaning of sec_514 with respect to the property on which the short seller realizes that income in deputy v dupont u s big_number the supreme court held that although a short_sale created an obligation it did not create indebtedness for purposes of the predecessor of sec_163 therefore neither the dollar_figurex gain realized by on the short_sale attributable to the decline in value of a stock from dollar_figurex to dollar_figurex nor income derived from the proceeds of the short_sale such as the rebate fee earned by is income from debt-financed_property within the meaning of sec_514 analysis since you represent that you are a charitable_remainder_unitrust you are governed by sec_664 this section subjects you to taxation on income that qualifies as ubti as defined by sec_512 sec_512 provides that notwithstanding paragraphs b or of sec_512 in the case of debt-financed_property certain items gross_income and deductions shall be included in the computation of unrelated_business_taxable_income sec_514 defines debt-financed_property as any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year or during the months preceding disposition in the case of property disposed of during the taxable_year sec_514 defines acquisition_indebtedness as the unpaid amount of the indebtedness incurred by the organization in acquiring the property and in certain cases indebtedness incurred before or after the acquisition in accordance with sec_512 a charitable_remainder_unitrust which is a partner in a partnership is required to count as ubti its share of the partnership's gross_income from unrelated_trade_or_business in making this calculation the modifications under sec_512 are applicable as well as the rules set forth in sec_514 pertaining to unrelated_debt-financed_income thus in this case your share of interest dividends or gains from the sale of property attributable to your participation as a partner in the funds would generally be excluded from the computation of unrelated_business_taxable_income unless such amounts are derived from debt financed property accordingly dividends on your stock holdings earned while the stock is pledged as collateral would be excluded from the computation of unrelated_business_taxable_income under sec_512 and income received by you from the sale_or_exchange of your securities would also be excluded from the computation of unrelated_business_taxable_income under sec_512 however the modifications contained in sec_512 are not available where such amounts are derived from debt-financed_property sec_512 in revrul_95_8 supra we ruled that a short_sale does not create an indebtedness for purposes of sec_514 because it constitutes the borrowing of property rather than money revrul_95_8 supra relies on 308_us_488 in which the supreme court held that a borrowing of property does not give rise to indebtedness the taxpayer borrowed stock and argued that payments made to the lender constituted interest the court held that although the taxpayer had an obligation to the lender such obligation was not an indebtedness because an indebtedness arises only with respect to the borrowing of money not the borrowing of property based on the information presented we believe that none of the obligations that will be incurred through the funds pursuant to the transactions described above will result in acquisition_indebtedness under sec_514 like the income received by the organization described in revrul_95_8 supra your income which is attributable to a sale of publicly traded stock through a broker will not be income derived from debt-financed_property under sec_514 since the borrowing of the securities used in the short_sale does not constitute acquisition_indebtedness see also deputy v dupont u s pincite since the income from the short_sale will not constitute debt-financed_property the long positions purchased using the cash proceeds from those sales will also not be considered debt-financed_property therefore given that no long position stocks cash reserves or short-sale stocks will be purchased using borrowed funds the income received by you from your participation in the funds will not constitute income from unrelated debt-financed_property under sec_514 rulings the borrowing of stocks by a fund in entering into short positions will not result in acquisition_indebtedness as defined in sec_514 so that none of the distributive_share of a fund's income or gain which is derived from the fund's trading activities to the extent attributable to the foregoing transactions will be treated as debt-financed_property as defined in sec_514 the purchase of long positions in stocks in accounts at one or more affiliates of a broker using in whole or in part cash proceeds from short_sales made through a fund's accounts at one or more affiliates of that same broker will not result in acquisition_indebtedness as defined in sec_514 so that none of the distributive_share of a fund's income or gain which is derived from the fund's trading activities to the extent attributable to the foregoing transactions will be treated as debt-financed_property as defined in sec_514 the use of long positions in stocks including some or all of those purchased with short_sale proceeds as collateral to secure the performance by a fund of its obligations to deliver stock to the broker to cover its open short positions will not result in acquisition_indebtedness as defined in sec_514 so that none of the distributive_share of a fund's income or gain which is derived from the fund's trading activities to the extent attributable to the foregoing transactions will be treated as debt-financed_property as defined in sec_514 this ruling will be made available for public inspection under sec_611 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described specifically this ruling does not reach any conclusion as to the qualifying_distribution status of your proposed transfer under sec_4942 because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
